10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:19-cv-00493-JLR Document 7~1 Filed 04/11/19 Page l of 6

THE HONORABLE JAMES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

ln the Matter of the Complaint of IN ADMIRALTY
l\/lichael Schladetzky, owner of the l\/l/V -
DISCOVERY, a 1979 Universal l\/Iarine Boat, NO: C19-493 JLR
Ofiicial No. 611125, for Exoneration from or
Limitation of Liability. v [PRQ=P@S'E-B~] ORDER
FOR ENTRY OF MONITION

 

 

 

A Complaint having been filed herein on April 3, 2019, pursuant to Rule F(2) of the
Supplemental Rules for Certain Admiralty & l\/laritime Claims, by the above-named Plaintiff
as owner of the l\/l/V DISCOVERY, a 1979 Universal l\/larine boat, Official No. 611125,
praying for exoneration from or limitation of liability relating to a marine incident involving a
fire at the Port of Everett l\/larina in or around Docl< G, S~lip 46, Where the Vessel Was moored,
on October 8, 2018; and the Cornplaint having stated the facts and circumstances upon Which
said exoneration and limitation are claimed; and the Plaintiff having otherwise satisfied Rule
F(l) of the Supplemental Rules for Certain Admiralty & l\/laritime Claims; and it appearing
that claims are about to be made against the Plaintiff and against the vessel for loss, damage,

injury or destruction alleged to have been incurred in consequence of said incident;

 

. ‘ ’»Q wm i¢] ORDER FOR ENTRY OF MONITION GASPlCH LAW OFFICE PLLC

_ _ _ 1000 Second Avenue, Suite 3330
(NO- C19 493 JLR) 1 searcie,WA 98104

ret (206) 956-4204

Fax; (206) 956-4214

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

CaSe 2219~CV-OO493-JLR DOCUm€n't 7-1 Filed 04/11/19 Palg€ 2 Of 6

NOW, THEREFORE,

IT IS HEREBY ORDERED that a monition issue out of and under the seal of this
Court in the form attached hereto as Exhibit 1, against all persons with claims against the
Plaintiff for damages for any and all loss, destruction, damage or injury`caused by or resulting
from the said fire at the Port of Everett l\/[arina on October 8, 2018, referred to in the
Complaint, citing each of them to appear before the Court and make due proof of their
respective claims within sixty (60) days after the Notice is last published or by July 15 , 2019,
whichever is later;

AND IT IS FURTHER ORDERED that public notice of said monition be given by
publication thereof in the Everett Herald, a newspaper published in Everett, Washington, once
a week for four successive weeks, and that the first publication of said monition shall occur by
April 24, 2019;

AND IT IS FURTHER ORDERED that no later than the day of second publication
Plaintiff shall mail a copy of the monition to every person known to have made any claim
against the Vessel or the Plaintiff arising out of the lncident, to the last known address of any
decedent, and to any person who shall be known to have made any claim on account of any

death. The notice shall also be mailed to their respective attorneys, if known.

Dated this [Z:n` day of April, 2019.

 

.'K`M'

Hono'r#ble J ames L. Robart
United States District Judge

 

[PR@'P@S'EB] ORDER FOR ENTRY OF MONITION GASPlCH LAW OFFICE PLLC

_ 1000 Second Avenue, Suite 3330
(N°' C19'493 JLR) 2 seamava 98104

Tel. (206) 956-4204
Fax: (206)956-4214

 

 

 

101

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 2:19-cv-00493-.JLR Document 7-1 Filed 04/11/19 Page 3 01‘6

Presented by;

GASPICH LAW OFFICE PLLC

s/ Anthom/ J. Gaspich

Anthony J. Gaspich, WSBA #19300
1000 Seeond Avenue, Suite 3330
'Seattle, WA 98014 '
Tel.: (206) 956-4204
tonv@gaspichwilliams.com

Attorneys for Plaintiff Michael Schladetzky

[Pa@a@sen] oRDER FoR ENTRY oF MoNirioN
(NO. 019-493 JLR) - 3

GASPICH LAW OFFICE PLLC
1000 Second Avenue, Suite 3330
Seattle, WA 98104

T'el. (206) 956-4204

Fax: (206) 956-4214

 

 

Case 2:19-cv-OO493-JLR Document 7-1 Fi|eo| 04/11/19 Page 4 of 6

EXH|B|T 1

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:19-cv~00493~.JLR Document 7-1 Fi|eo| 04/11/19 Page 5 of 6

THE HONORABLE JAl\/[ES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

In the l\/latter of the Complaint of IN ADMIRALTY

l\/lichael Schladetzky, owner of the l\/l/V

DISCOVERY, a 1979 Universal Marine Boat, NO: C19-493 JLR

Ofiicial No. 61 1125,`for Exoneration from or

Limitation o_f Liability. NOTICE OF COMPLAINT FOR
EXONERATION FROM OR
LIMITATION OF LIABILITY

 

 

 

7 NOTICE IS HEREBY GIVEN, pursuant to 46 U.S.C. § 30505 and Federal Rule of
Civil Procedure Supplemental Rule F, that l\/lichael Schladetzky, the owner of the l\/l/V
DISCOVERY, a 1979 Universal l\/larine boat, Ofiicial No. 611125, seeks exoneration from or
limitation of liability relating to a marine incident involving a fire at the Port of Everett
l\/larina in or around Dock G, Slip 46, where the Vessel was moored, on October 8, 2018.

Any person asserting claims with respect to which the above-identified vessel owner
seeks exoneration or limitation shall file their respective claims, under Cause No. 19-493 JLR,
with the Clerk of the Court for the United State's District Court for the \Western District of
Washington, 700 Stewart Street, Seattle, Washington 98101, within sixty (60) days after this
notice is last published in The Everett Herald or by July 15, 2019, whichever occurs later.
Such claimant shall also serve a copy of the claim on attorney Anthony J. Gaspich of Gaspich
Law Office PLLC, 1000 Second Avenue, Suite 3330, Seattle, WA 98104. Such claim shall

identify the name and address of the claimant, the facts on which the claimant relies in

NOTICE OF Lll\/IITATION OF LIABILITY COl\/IPLAINT GASPICH LAW OFFICE PLLC

_ _ 1000 Second Avenue, Suite 3330
(N°~ C19 493 JLR) 1 seaaie,wA 98104

Tel. (206) 956~4204
Fax: (206)956-4214

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

Case 2:19-cv-OO493-JLR Document 7-1 Filed 04/11/19 Page 6 of 6

support of the claim, the date on which the claim accrued, and the nature of the claimant’s
injury 0r damage. ln addition, if the claimant contests the right cf l\/lichael Schladetzky to
exoneration from or limitation of liability, such claimant shall either (i) include such
challenge in the claim or (ii) file and serve an answer to the particular complaint Weekly
publication of this notice in the Everett Herald for four (4) consecutive weeks is conditioned
on the vessel owner’s deposit into the Registry of the Court a sum equal to the aggregate
value of the vessel at issue plus security for costs. The Vessel owner has paid the amount of
$560.00 into the Registry of the Court as security for value and costs. The Court also has
STAYED AND ENJOINED prosecution of any other action or proceeding against l\/lichael
Schladetzky or his property with respect to any claim subject to Limitation in this action.
This notice has been APPROVED for publication and mailing pursuant to
Supplemental Rule F(4) of the Federal Rules of Civil Procedure, this _U day of April,

 

 

20 1 9.
Honoral'ne J ames L. Robart
United States District Judge
NOTICE OF Lll\/IITATION OF LIABILITY COMPLAINT GASPICH LAW OFFICE PLLC
(NO_ C19_493 JLR) _ 2 1000 Second Avenue, Suite 3330

seaaie, wA 98104
rei. (206) 956~4204
ma (206)956_4214

 

 

